DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 8-14, in the reply filed on December 28, 2021 is acknowledged.  Claims 1-7 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/386,514, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The ‘514 application discloses a first polymer, a second polymer and a third polymer.  The ‘514 application further discloses that the second polymer may include barium sulfate and that the third polymer may include barium sulfate and a color concentrate.  From this, it is .   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, the claim recites “a flexible jacket”.  The limiting effect of the recitation is unclear.  It is not clear what is necessarily required for the jacket to be considered “flexible”.  It is noted that the claim also recites “a flexible inner core” and “rigid” bands.  However, it is clear in the claim that the core is to flexible in comparison to the rigid bands. As such, “flexible” and “rigid” are definite in those contexts.  In the context of the jacket though, there is no similar comparison to be made.  As such, “a flexible jacket” is a relative term whose metes and bounds cannot be ascertained.    Appropriate correction and clarification is required.  Claims 9-14 are rejected as dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler et al. (US 2018/0169376) in view of any one of Casey et al. (US 2003/0004493), Lee et al. (US 5,453,099) or Lee et al. (US 5,226,899).
Regarding claim 8, Beeckler et al. teach an apparatus comprising a catheter shaft (Abstract; Figure 1 (12)) prepared by a process comprising the steps of coextruding a first molten polymer comprising a first polymer (paragraphs [0007] and [0014]) with a second molten polymer mixture comprising a second polymer (paragraphs [0007], [0009], and [0014]), in which the second molten polymer mixture forms a flexible inner core and the first molten polymer mixture forms two bands inserted partially inside of and on opposite 15sides of the inner core, the bands being more rigid than the inner core (paragraphs [0007],  [0014], [0023]-[0027]; Figure 3 (46) – bands; (42) – inner core); overlaying a braid on the inner core and the bands (paragraphs [0007] and [0014]; claim 2); coextruding a third molten polymer mixture comprising a third 
However, each of Casey et al. (paragraphs [0154], [0180], [0231] and [0233]), Lee et al. ‘099 (col. 5, lines 13-47) and Lee et al. ‘899 (col. 5, lines 13-18; Example III; stiffener is polymer and barium sulfate) teach and suggest analogous articles wherein portions of the articles that reasonably correspond to the bands of Beeckler et al. are formed from a polymer mixture.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Beeckler et al. with any one of the secondary references and to have utilized a polymer mixture as the polymer for the first polymer of Beeckler et al., for the purpose, as suggested by the references, of controlling the properties of the band. 
As to claim 9, Beeckler et al. teach the first molten polymer comprises a polyamide (paragraph [0008]).  
As to claim 10, Beeckler et al. teach the third molten polymer mixture comprises polyether block amide and barium sulfate (paragraph [0009]).
As to claim 11, Beeckler et al. teach5	A the first polymer has a higher durometer than the second polymer (paragraph [0010]).  
As to claim 12, Beeckler et al. teach the third molten polymer mixture further comprises a color concentrate (paragraph [0011]).  

As to claim 14, Beeckler et al. teach the inner core has two lumens 15formed there through, the lumens being aligned on a diameter of the inner core that is perpendicular to a diameter passing through the bands and dimensioned to accept core wires (Figure 3; claim 10).
In an effort to promote compact prosecution, the examiner notes that should applicant effectively amend the claims under examination so as to overcome the rejection of claims 8-14 and ultimately intend for claims 1-7 to be rejoined, it would be most efficient to amend claim 1 in the same manner as claim 8 with the response to this office action and to further specify the shaft of claim 1 is necessarily a catheter shaft.  It is further noted that claims 1-7, if rejoined, would likely be rejected under obviousness-type double patenting over the claims issued in US 10,589,060 and that a terminal disclaimer would likely be required for method claims 1-7 to be allowable in this case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742